United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                           July 25, 2007

                                                               Charles R. Fulbruge III
                                                                       Clerk
                             No. 06-60477
                           Summary Calendar


                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                 versus

                        CURTIS NEAL JONES, JR.,

                                                   Defendant-Appellant.



           Appeal from the United States District Court
              for the Southern District of Mississippi
                            (3:04-CR-163)


Before DAVIS, WIENER, AND BARKSDALE, Circuit Judges.

PER CURIAM:*

      Curtis Neal Jones, Jr. appeals the district court’s denial of

his   motion   to   suppress   evidence   supporting   his     bench-trial

conviction for possession of two firearms and ammunition by a

convicted felon and possession of body armor by a person convicted

of a crime of violence.

      At the suppression hearing, an Officer from the Hinds County

Sheriff’s Office testified:        the office received a narcotics

complaint for Jones’ residence; in response, Deputies went to his


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
residence and knocked on the door; Jones answered and produced

identification as      requested; upon being told the Deputies were

investigating a narcotics complaint, Jones responded that he did

not have any drugs; Jones answered affirmatively to a Deputy’s

asking if he could search his bedroom; the Deputy told Jones that,

because he (the Deputy) did not have a warrant, Jones could stop

the search at any time; and Jones was advised of his Miranda

rights.

      While searching Jones’ bedroom, the Deputy observed an open

bag   containing   a   bulletproof   vest   and   a   black   leather   case

containing firearms.      After obtaining a search warrant, a Deputy

resumed the search and found two boxes of ammunition.

      Jones claims he did not consent to the search and, because the

Deputies did not have a warrant, the search was unconstitutional.

He contends that, before Deputies can gain an occupant’s consent

with the “knock and talk” approach, they must reasonably suspect

criminal activity is afoot.      He further contends his conviction

should be set aside because the Deputies testified untruthfully.

      For a motion to suppress, we review the district court’s legal

conclusions de novo; its findings of fact for clear error, viewing

the evidence in the light most favorable to the Government.             E.g.,

United States v. Charles, 469 F.3d 402, 405 (5th Cir. 2006), cert.

denied, 127 S. Ct. 1505 (2007).      Jones’ claim that false testimony

was used to obtain his conviction is a mixed question of law and


                                     2
fact.   We review the underlying facts for abuse of discretion; the

legal conclusions based on those facts, de novo.           E.g., United

States v. O’Keefe, 128 F.3d 885, 893 (5th Cir. 1997).

     “Federal courts have recognized the ‘knock and talk’ strategy

as a reasonable investigative tool when officers seek to gain an

occupant’s consent to search or when officers reasonably suspect

criminal activity.”   United States v. Jones, 239 F.3d 716, 720 (5th

Cir. 2001).   Here, the Deputies properly employed the “knock and

talk” strategy to seek Jones’ consent.          Accordingly, we must

consider whether Jones voluntarily consented to the search.

     Voluntariness, a question of fact, is determined according to

a six-factor test:    (1) Jones’ custodial status; (2) the presence

or absence of coercive law-enforcement tactics; (3) the nature and

extent of Jones’ cooperation with the Deputies; (4) his knowledge

of his ability to decline to give consent; (5) his intelligence and

educational background; and (6) his belief that no incriminating

evidence will be found.   United States v. Rivas, 99 F.3d 170, 175-

76 (5th Cir. 1996).

     In denying Jones’ motion to suppress, the district court

analyzed these factors, noting:   Jones was at home, not in custody

when he consented to the search; the Deputies were investigating a

complaint of narcotics activity and there was no evidence of

coercive   law-enforcement   tactics;   Jones   remained    cooperative

throughout the investigation by consenting to the search, waiving


                                  3
his Miranda rights, and speaking with Deputies on two separate

occasions; there was no indication Jones lacked the education or

intelligence to understand he was waiving his rights by consenting;

and    Jones    arguably       believed       his     residence     contained       no

incriminating     evidence      by    telling       Deputies   he   did    not    have

narcotics.     The district court applied the proper legal standard,

and the factual findings made pursuant to that standard are not

clearly erroneous.

       Jones further claims that, because a Deputy testified at trial

that the Deputies went to his apartment after receiving a call from

an unknown person rather than a reliable confidential informant, as

one Deputy stated in an affidavit to obtain the search warrant, his

conviction should be set aside.           For a conviction obtained through

use of false evidence, known to be such by representatives of the

Government, a new trial will be granted only if “(1) the statements

in question are shown to be actually false; (2) the prosecution

knew that they were false; and (3) the statements were material”.

O’Keefe, 128 F.3d at 893. At trial, the defense cross-examined one

of    the   Deputies   about    the     alleged      discrepancy.         The    court

explicitly found the testifying Deputy credible.                  Furthermore, the

firearms     and bulletproof         vest were uncovered       during the search




                                          4
pursuant to Jones’ consent, making the discrepancy regarding the

tipster immaterial to his conviction.

                                                        AFFIRMED




                                5